NO. 12-19-00064-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

VIRGINIA L. GADDIS KIDWELL,                               §   APPEAL FROM THE 294TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

DITECH FINANCIAL, LLC.,
APPELLEE                                                  §   VAN ZANDT COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Virginia L. Gaddis Kidwell, filed a motion to dismiss this appeal. The motion
states that the parties reached a settlement agreement. No decision has been delivered in this
appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See
TEX. R. APP. P. 42.2(a).
Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 9, 2020


                                         NO. 12-19-00064-CV


                               VIRGINIA L. GADDIS KIDWELL,
                                         Appellant
                                            V.
                                 DITECH FINANCIAL, LLC.,
                                          Appellee


                                Appeal from the 294th District Court
                        of Van Zandt County, Texas (Tr.Ct.No. 16-00031)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.